

Exhibit 10.3
AMENDMENT NO. 3                
THIS AMENDMENT NO. 3, dated as of February 28, 2017 (this “Amendment”), is
entered into by and among MILACRON HOLDINGS CORP., a Delaware corporation
(“Holdings”), MILACRON LLC, a Delaware limited liability company (the “Lead
Borrower”), MOLD-MASTERS (2007) LIMITED, a Canadian corporation (the “Canadian
Borrower”), the U.S. Subsidiaries and German Subsidiaries of Holdings listed on
the signature pages hereto, as borrowers (and together with the Lead Borrower
and the Canadian Borrower, collectively, the “Borrowers”), Milacron Canada
Corp., a corporation formed under the laws of Ontario (the “Canadian
Guarantor”), BANK OF AMERICA, N.A., a national banking association, in its
capacities as administrative agent for the Lenders and as collateral agent for
the Secured Parties (the “Agent”), and the lenders party hereto and under the
Third Amended and Restated Credit Agreement dated as of May 14, 2015, as amended
by that certain Amendment No. 1, dated as of March 22, 2016 and as further
amended by that certain Amendment No. 2, dated as of December 28, 2016 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Third Amended Credit
Agreement”, and the Third Amended Credit Agreement as amended by this Amendment,
the “Amended Credit Agreement”) entered into among the Borrower, the Guarantors,
the Agent, each lender from time to time party thereto (collectively, the
“Lenders”) and the other parties thereto.
PRELIMINARY STATEMENTS
A. The parties hereto wish to amend the Third Amended Credit Agreement on the
terms set forth herein.
WHEREAS, Section 14.1.2 of the Credit Agreement provides that the Borrowers and
the Agent may, without any further action or consent of any other party, enter
into any amendment or modification of any Loan Document to cure an obvious error
or any error or omission of a technical nature in the Loan Documents;
WHEREAS, the Borrowers and the Agent have jointly identified an error of a
technical nature in the Third Amended Credit Agreement and desire to amend the
Third Amended Credit Agreement pursuant to Section 14.1.2 on the terms set forth
herein to cure such error;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the sufficiency and receipt of all of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Third Amended Credit
Agreement.
SECTION 2. Amendment to Section 5.5.1(a) of the Third Amended Credit Agreement.
Effective as of the Amendment Effective Date (as defined below), and subject to
the terms and conditions set forth herein, the Third Amended Credit Agreement is
hereby amended as follows:
(a) Section 5.5.1(a)(xv) of the Third Amended Credit Agreement shall be deleted
in its entirety and replaced with the following:




--------------------------------------------------------------------------------




“fifteenth, to all other U.S. Secured Obligations (other than clause (f) of the
definition of “U.S. Obligations” and, with respect to any amounts received from
any Obligor, Excluded Hedging Obligations with respect to such Obligor);”
(b) Section 5.5.1(a)(xvi) of the Third Amended Credit Agreement shall be deleted
in its entirety and replaced with the following:
“sixteenth, to all other Canadian Secured Obligations (other than clause (f) of
the definition of “Canadian Obligations” and, with respect to any amounts
received from any Obligor, Excluded Hedging Obligations with respect to such
Obligor);”
(c) Section 5.5.1(a)(xxiii) of the Third Amended Credit Agreement shall be
deleted in its entirety and replaced with the following:
“twenty third, to all other German Secured Obligations (other than clause (f) of
the definition of “German Obligations” and, with respect to any amounts received
from any Obligor, Excluded Hedging Obligations with respect to such Obligor).”
(d) The last paragraph in Section 5.5.1(a) of the Third Amended Credit Agreement
shall be deleted in its entirety and replaced with the following:
“Any proceeds of Collateral securing the Canadian Secured Obligations (other
than clause (f) of the definition of “Canadian Obligations”) and proceeds
realized with respect to guarantees by any Canadian Subsidiary received on
account of the Secured Obligations shall be applied ratably in the order
specified in clauses eighth through fourteenth and thereafter ratably in the
order specified in clauses sixteenth through twenty third set forth in this
paragraph (a). Any proceeds of Collateral securing the German Secured
Obligations (other than clause (f) of the definition of “German Obligations”)
and proceeds realized with respect to guarantees by any European Guarantor
received on account of the Secured Obligations shall be applied ratably in the
order specified in clauses seventeenth through twenty third set forth in this
paragraph (a).”
provided that this Amendment shall not constitute novation of the Third Amended
Credit Agreement.
SECTION 3. Conditions of Effectiveness. This Amendment shall become effective on
the fifth Business Day following the date hereof (such date being referred to as
the “Amendment Effective Date”); provided that (x) The Agent shall have received
this Amendment, duly executed and delivered by the Borrowers and the Guarantors,
(y) the Adminstrative Agent shall not have received a written notice from the
Required Lenders stating that the Required Lenders object to this Amendment
prior to such date and (z) the Lead Borrower shall have paid to Bank of America,
N.A. all reasonable and documented out-of-pocket expenses of the Agent
(including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Agent) required to be reimbursed or paid by the
Obligors pursuant to Section 14.2 of the amendment.
SECTION 4. Representations and Warranties. Each Obligor hereby represents and
warrants as follows as of the date hereof:
(a) Each Obligor is duly authorized to execute, deliver and perform this
Amendment. The execution, delivery and performance of this Amendment have been
duly authorized by all necessary corporate or organizational action, and do not
(i) contravene the applicable Organic Documents of any Obligor; (ii)




--------------------------------------------------------------------------------




violate or cause a default under any Applicable Law; or (iii) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor, except with respect to contravention, violation or imposition of
any Lien referred to in clauses (ii) and (iii) above, could not reasonably be
expected to result in a Material Adverse Effect.


(b) Each of this Amendment and each other Loan Document, after giving effect to
the amendments pursuant to this Amendment, is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, receivership, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.


(c) After giving effect to this Amendment, neither the modification of the Third
Amended Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment or the performance of
the Amended Credit Agreement:


(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (which Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred); or
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.
SECTION 5. Reference to and Effect on the Third Amended Credit Agreement and the
Loan Documents.
(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Agent or the Borrowers under
the Third Amended Credit Agreement or any other Loan Document (in each case, as
amended or reaffirmed pursuant to this Amendment), and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Third Amended Credit Agreement or any other Loan
Document, all of which are ratified and reaffirmed in all respects and shall
continue in full force and effect. Each Obligor reaffirms its Obligations under
the Loan Documents to which it is party (including the Obligations of the
Guarantee under Section 13 of the Amended Credit Agreement) and the validity of
the Liens granted by each Loan Party pursuant to the Security Documents to which
it is party and, as applicable, acknowledges and accepts its Obligations as to
the German Obligations. Without limiting the generality of the foregoing, all
Liens granted by any Obligor shall continue to be valid, enforceable and
perfected Liens and shall secure the Obligations under the Amended Credit
Agreement to the extent set forth therein.


(b) Each German Obligor, who is a party to a German Security Document,
individually, and with regard to any accessory (akzessorisch) security interest
created under any German Security Document in particular with respect to the
provisions of section 1210 paragraph 1 sentence 2 of the German Civil Code
(Bürgerliches Gesetzbuch) hereby:


(i) confirms to each of the Secured Parties that the security interests created
under any German Security Document shall remain in full force and effect and the
amendments made to the Loan Documents by the Amended Credit Agreement shall not
affect the validity (Wirksamkeit) and enforceability (Vollstreckbarkeit) of such
security interests in any way; and
(ii) agrees, that from the Amendment Effective Date, the security interests
created under any German Security Document shall secure any and all of the
German Obligations and the German




--------------------------------------------------------------------------------




Secured Bank Product Obligations (including, without limitation, any obligations
owed to the Agent under the parallel debt undertaking (Parallel Debt means the
parallel debt undertaking under Section 14.21 (Parallel Debt Undertaking) of the
Amended Credit Agreement) and any obligation or liability to pay damages) which
are or may become payable or owing by any German Obligor to any Secured Party or
any of them pursuant to or in connection with the Loan Documents or any of them
(including, but not limited to, any obligation based on unjust enrichment
(ungerechtfertigte Bereicherung) or tort (Delikt)), regardless of the definition
of “Secured Obligations” contained in any German Security Document which creates
a security interest, including any amounts which exceed the obligations secured
by such security interests prior to the Amendment Effective Date, in each case,
subject to the terms of the respective Security Document, in particular the
terms limiting the enforcement of any security interest against any German
Obligor for reasons to maintain its registered share capital.


(c) On and after the effectiveness of this Amendment, this Amendment shall
constitute a Loan Document for purposes of the Amended Credit Agreement and the
other Loan Documents and from and after the Amendment Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall, unless expressly provided
otherwise, refer to the Amended Credit Agreement.
SECTION 6. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall become
effective when the Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Amendment by telecopy or
other electronic means (including “.pdf” or “.tif” format) shall be effective as
delivery of a manually executed counterpart of this Amendment.
SECTION 7. Notices. All communications and notices hereunder shall be given as
provided in Section 14.3.1 of the Amended Credit Agreement.
SECTION 8. Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal, or otherwise
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provisions.
SECTION 9. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and permitted assigns.
SECTION 10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to any
conflict of law principles (but giving effect to federal laws relating to
national banks).
[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
This amendment was executed outside of Belgium.
                
HOLDINGS:
 
MILACRON HOLDINGS CORP.
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Vice President-Finance, Chief Financial
 
 
 
Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 





LEAD BORROWER:
 
MILACRON LLC
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Vice President-Finance, Chief Financial
 
 
 
Officer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 





CANADIAN BORROWER:
 
MOLD-MASTERS (2007) LIMITED
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Vice President-Finance and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 











[Signature Page to Amendment Agreement – Milacron LLC]




--------------------------------------------------------------------------------






            
GUARANTOR:
 
MILACRON FINANCE CORP.
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Vice President-Finance, Chief Financial
 
 
 
Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 





            
GUARANTOR:
 
MILACRON MARKETING COMPANY LLC
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 

























[Signature Page to Amendment Agreement – Milacron LLC]




--------------------------------------------------------------------------------






GUARANTOR:
 
CIMCOOL INDUSTRIAL PRODUCTS LLC
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 



            
GUARANTOR:
 
MILACRON PLASTICS TECHNOLOGIES
 
 
GROUP LLC
 
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 



            
GUARANTOR:
 
DME COMPANY LLC
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 



            
GUARANTOR:
 
MILACRON CANADA CORP.
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 





[Signature Page to Amendment Agreement – Milacron LLC]






--------------------------------------------------------------------------------




GUARANTOR:
 
D-M-E EUROPE CVBA
 
 
 
 
 
By:
/s/ Denis Poelman
 
 
 
Title: Managing Director
 
 
 
Attn: Denis Poelman
 
 
 
Telecopy:
 



GUARANTOR:
 
UNILOY MILACRON SRL
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
Title: Director
 
 
 
Attn: Bruce A. Chalmers
 
 
 
Telecopy:
 



GUARANTOR:
 
CIMCOOL EUROPE B.V.
 
 
 
 
 
By:
/s/ Gerrit Jue
 
 
 
Title: Managing Director
 
 
 
Attn: Gerrit Jue
 
 
 
Telecopy:
 



GUARANTOR:
 
MILACRON B.V.
 
 
 
 
 
By:
/s/ Gerrit Jue
 
 
 
Title: Managing Director
 
 
 
Attn: Gerrit Jue
 
 
 
Telecopy:
 



GUARANTOR:
 
 
CANGEN HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Bruce A. Chalmers
 
 
 
 
Title: Vice President and Chief Financial Officer
 
Attn: Bruce A. Chalmers
 
 
 
 
Telecopy:
 
 

[Signature Page to Amendment Agreement – Milacron LLC]






--------------------------------------------------------------------------------




                    
GERMAN BORROWERS:
 
FERROMATIK MILACRON GMBH
 
 
 
 
 
By:
/s/ Denis Poelman
 
 
 
Title: Managing Director
 
 
 
Attn: Denis Poelman
 
 
 
Telecopy:
 



UNILOY MILACRON GERMANY GMBH
 
 
 
 
 
By:
/s/ Denis Poelman
 
 
 
Title: Managing Director
 
 
 
Attn: Denis Poelman
 
 
 
Telecopy:
 



DME NORMALIEN GMBH
 
 
 
 
 
By:
/s/ Denis Poelman
 
 
 
Title: Managing Director
 
 
 
Attn: Denis Poelman
 
 
 
Telecopy:
 

                
D-M-E EUROPE CVBA
 
 
 
 
 
By:
/s/ Hans Hagelstein
 
 
 
Title: Managing Director
 
 
 
Attn: Hans Hagelstein
 
 
 
Telecopy:
 











[Signature Page to Amendment Agreement – Milacron LLC]






--------------------------------------------------------------------------------






                    
AGENT:
 
BANK OF AMERICA, N.A.,
 
 
As Agent
 
 
 
 
 
 
By:
/s/ Brad H. Breidenbach
 
 
 
Title: Senior Vice President
 
 
 
Attn: Brad H. Breidenbach
 
 
 
Telecopy:
 





































[Signature Page to Amendment Agreement – Milacron LLC]


